Order
PER CURIAM.
Bruce James appeals the judgment denying his Rule 29.15 motion after an evi-dentiary hearing. A jury convicted James of forcible sodomy and felonious restraint. In this post-conviction appeal, James contends the motion court clearly erred in denying his claim that defense counsel was ineffective for stipulating that the samples for the sexual assault kit were properly collected and preserved. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the motion court’s judgment.
AFFIRMED. Rule 84.16(b).